85 S.E.2d 607 (1955)
241 N.C. 489
Horace F. CRUMP
v.
ECKERD'S, Inc.
No. 527.
Supreme Court of North Carolina.
February 4, 1955.
Hugh M. McAulay and Welling & Welling, Charlotte, for plaintiff, appellant.
Kennedy, Kennedy & Hickman, Charlotte, for defendant, appellee.
PARKER, Justice.
Eckerd's, Inc., is a North Carolina corporation. Eckerd Drugs, Inc., is a Delaware corporation.
G.S. § 1-163 is captioned "Amendments in discretion of court." The material part of this statute reads: "The judge or court may, before and after judgment, in furtherance of justice, and on such terms as may be proper, amend any pleading, process or proceeding, * * * by correcting a mistake in the name of a party * *."
It is not necessary for us to decide whether the plaintiff by his motion is seeking to correct a mistake in the name of the defendant, or is seeking to substitute a different corporation for the present defendant without service of process. The trial court in its discretion denied plaintiff's motion. No manifest abuse of discretion is made to appear. The court's ruling is not subject to review. Gordon v. Pintsch Gas Co., 178 N.C. 435, 100 S.E. 878; Hogsed v. Pearlman, 213 N.C. 240, 195 S.E. 789; Byers v. Byers, 223 N.C. 85, 25 S.E.2d 466; Pharr v. Pharr, 223 N.C. 115, 25 S.E.2d 471.
The judgment of the lower court is
Affirmed.